Title: From James Madison to Joseph Jones, 28 November 1780
From: Madison, James
To: Jones, Joseph


Dr. SirPhilada. Novr. 28th. 1780
Yrs. of the 18th. came yesterday. I am glad to find the legislature persist in their resolution to recruit their line of the army for the war, though without deciding on the expediency of the mode under their consideration, would it not be as well to liberate and make soldiers at once of the blacks themselves as to make them instruments for enlisting white Soldiers? It wd. certainly be more consonant to the principles of liberty which ought never to be lost sight of in a contest for liberty, and with white officers & a majority of white soldrs. no imaginable danger could be feared from themselves, as there certainly could be none from the effect of the example on those who should remain in bondage: experience having shown that a freedman immediately loses all attachment & sympathy with his former fellow slaves.
I informed you in my last that I had engaged Pleasants’ house for you. Pemberton would come to no agreement on the subject. I have received the £2000 your share of the draught on Meade & Compy. and the residue of the draught has all been paid. I will endeavor to send you the Journals by the first opportunity. They are too heavy to go by post. I wrote to you too [two] days ago by Col. Grayson on the subject of the Mis——pi. Mr. Walker set out a few days ago, accompanied by Mr. Kinlock, who is soon to be in a very near relation to him. The Books of Accts are on the way. We have enclosed to the Govr. a copy of an Act of the Legislature of Connecticut ceding some of their territorial claim to the United States, which he will no doubt communicate to the Assembly. They reserve the jurisdiction to them selves, and clog the cession with some other conditions which greatly depreciate it, and are the more extraordinary as their title to the land is so controvertible a one.
The evacuation of Portsmouth was received with much satisfaction, but a story from Baltimore that it was a manoeuvre & ended in the Enemy’s running up Nansemond and entrapping our army below although exceedingly improbable has thrown us into an uneasy suspence. By accounts from the W. Indies there has been in the Windwd. Islands one of the most violent & desolating hurricates ever known. The British Islands have been laid almost entirely waste, and most of their shipping with their crews lost. Such an event with the interception of the destined supply of provision by the Combined fleets in Europe, cannot fail to bring on great distress if not a general famine. The French islands have also suffered severely.
The Association of the Merchants for fixing the depreciation seems likely to prove a salutary measure. it reduced it from 90 & 100 to 75 at once which is its present current rate; although it is observed that many of the retailers elude the force of it by raising the price in hard money.
I am Dr Sir Yr. Affect F
J. Madison Junr.
